Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Disposal of Waste Printed Circuit Board Thermal Cracking Slag and Smelting Soot.

The abstract of the disclosure is objected to because it is ungrammatical.  Correction is required.  See MPEP § 608.01(b).

The amendment filed 1-8-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in the Abstract, each recitation of “co-processing” is new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claims 1-4 are objected to because of the following informalities:  
in claims 1-4, each recitation of “cooperative” is redundant and should be deleted for clarity.
In claim 1, each of “crushing and sorting:” and “mixture roasting:” and “reinforced leaching:” and “replacement and silver precipitation:” and “sulfuration and copper precipitation:” and “zinc extraction by crystallization:” are superfluous and should be deleted for clarity.
In claim 1, each of “obtained in step (1)” and “obtained in step (2)” and “obtained in step (3)” and “obtained in step (4)” and “obtained in step (5)” is superfluous and should be deleted for clarity.
In claim 1, line 15, “under” should be changed to  --at--  for clarity.
In claim 1, line 23, “reinforced” should be deleted for clarity.
In claim 1, last line, “reinforced” should be deleted and “step” should be changed to  --step (3)--  for clarity.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, preamble, “smelting ash” is indefinite as to its metes and bounds because “smelting soot” is recited in step (2) as what is being treated by the instant process.  It appears that  --smelting soot--  was intended to be recited in the preamble.
In claim 1, step (1), “centrally” is indefinite but appears superfluous in any event and should be deleted for clarity.
In claim 1, step (1), last two lines, “glass fiber content in sorting residue” is indefinite; it appears that  --glass fiber content in the sorting residue--  was intended.
In claim 1, line 9, “0-5%” is indefinite as to what its units are, such as by weight or by volume or some other unit.

Claims 1-4 appear allowable over the cited prior art of record none of which teaches or suggests the combination of process steps recited in claim 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736